DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s after-final claim amendments/arguments filed on October 08, 2021 and communication with applicant/applicant’s representative on October 15, 2015. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 16, 29, and 34 are amended. Claims 5 and 19 have been canceled. Claims 1-4, 6-18, and 20-34 are now renumbered as claims 1-32 are pending.
5.	The information disclosure statement filed July 16, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
6.	The electronic terminal disclaimer filed on October 08, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US patent # 10,462,149 has/have been reviewed and accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in a telephone interview and via email with applicant’s representative, David Raczkowski on 05/12/2016.
Please enter the following claim amendments:
Please replace claims 16, 29, and 34 with the following:
16.	(Currently Amended) A method of managing Internet usage of at least one network enabled user device, the method comprising:
storing policy storage information indicative of at least one usage policy set applicable to at least one user device, each usage policy set defining Internet usage permissions and/or Internet usage restrictions for each of the at least one user device, set for the user device, established to apply to the user device independent of and across any network the user device may connect to, and managed by at least one authorized user;
controlling a user device using a usage control application included on the user device and arranged to communicate a request from the user device to use the Internet, seek a decision from a policy server regarding whether the user device is permitted or restricted from using the Internet as requested according to the policy storage information, and permit the requested Internet usage by the user device where permitted, and restrict or block the requested Internet usage by the user device where restricted;
storing, by one or more hardware processors, user device identification information for each user device separately relative to the user device, the user device identification information being indicative of and unique to the user device;
associating, by the one or more hardware processors, a usage policy set of the at 
facilitating, by the one or more hardware processors, access through the Internet by at least one authorized user to the at least one usage policy set associated with the user device from a remote location to enable the at least one authorized user to define Internet usage permissions and/or Internet usage restrictions for the user device;
on an attempt by the user device to connect to the Internet:
establishing, by the one or more hardware processors, a virtual private network (VPN) connection through a VPN application installed on the user device to a remote VPN server;
intercepting, by the one or more hardware processors, a request from the user device to use the Internet;
seeking, by the one or more hardware processors, a real time decision from the policy server regarding whether the user device is permitted or restricted from using the Internet as requested at that time according to the policy storage information; and 
permitting, by the one or more hardware processors, the requested Internet usage by the user device through the VPN where permitted, and restricting or blocking the requested Internet usage by the user device where restricted.
29.	(Currently Amended) A method of managing Internet usage of at least one network enabled user device, the method comprising:

controlling a user device using a usage control application included on the user device and arranged to communicate a request from the user device to use the Internet, seek a decision from a policy server regarding whether the user device is permitted or restricted from using the Internet as requested according to the policy storage information, and permit the requested Internet usage by the user device where permitted, and restrict or block the requested Internet usage by the user device where restricted;
storing, by one or more hardware processors, user device identification information for each user device separately relative to the user device, the user device identification information being indicative of and unique to the user device;
associating, by the one or more hardware processors, a usage policy set of the at least one usage policy set with the user device using the user device identification information unique to the user device associated with a system; 
facilitating, by the one or more hardware processors, access through the Internet by at least one authorized user to the at least one usage policy set associated with the user device from a remote location to enable the at least one authorized user to define Internet usage permissions and/or Internet usage restrictions for the user device; and
allocating, by the one or more hardware processors, a static IP address to the user device when the user device connects to a mobile network; and 
hardware processors, the static IP address to a cloud filter, the cloud filter enforcing usage permissions and/or usage restrictions for the user device according to the at least one usage policy set associated with the user device identified using the static IP address.
34.	(Currently Amended)  A system for managing Internet usage of at least one network enabled device, the system comprising:
a policy storage device arranged to store information indicative of at least one usage policy set applicable to at least one user device, each usage policy set defining Internet usage permissions and/or Internet usage restrictions for each of the at least one user device, set for the user device, established to apply to the user device independent of and across any network the user device may connect to, and managed by at least one authorized user; and
one or more hardware processors arranged to:
communicate with a usage control application included on the user device, the usage control application arranged to:
communicate a request from the user device to use the Internet,
seek a decision from a policy server regarding whether the user device is permitted or restricted from using the Internet as requested according to the policy storage device, and
permit the requested Internet usage by the user device where permitted, and restrict or block the requested Internet usage by the user device where restricted;
store user device identification information for each user device associated with the system, the user device identification information being indicative of and unique to a user device associated with the system and being stored separately relative to the user device;

facilitate access through the Internet by at least one authorized user to the usage policy set associated with the user device from a remote location to enable the at least one authorized user to define Internet usage permissions and/or Internet usage restrictions for the user device;
allocate
communicate
	
ALLOWABLE SUBJECT MATTER
	8.	Claims 1-4, 6-18, and 20-34 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
9.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various 
10.	Independent claim 1 recites, inter-alia “on an attempt by the user device to connect to the Internet: establish a virtual private network (VPN) connection through a VPN application installed on the user device to a remote VPN server; intercept a request from the user device to use the Internet; seek a real time decision from the policy server regarding whether the user device is permitted or restricted from using the Internet as requested at that time according to the policy storage device; permit the requested Internet usage by the user device through the VPN where permitted; and restrict or block the requested Internet usage by the user device where restricted.” None of the prior arts on the record anticipates or makes obvious the above limitation combined with other limitations as a whole recited in claim 1.
Independent claim 16 although different, further recites similar limitations to those found in claim 1. Therefore claim 16 is considered to be allowable for the same reasons discussed above.
Independent claim 29 recites, inter-alia “allocating, by the one or more hardware processors, a static IP address to the user device when the user device connects to a mobile network; and communicating, by the one or more hardware processors, the static IP address to a cloud filter, the cloud filter enforcing usage permissions and/or usage restrictions for the user device according to the at least one usage policy set associated with the user device identified using the static IP address.” None of the prior arts on the record anticipates or makes obvious the above limitation combined with other limitations as a whole recited in claim 1.
Independent claim 34 although different, further recites similar limitations to those found in claim 29. Therefore claim 34 is considered to be allowable for the same reasons discussed above.

11.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 16, 29, and 34 with proper motivation before the time it was effectively filed.
12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
13.	Prior arts made of record, not relied upon: See PTO – 892.
	US 9,369,299 B2 (Dupont et al.): A system for out-of-band control of network access supporting multiple connections comprising: a network comprising a server device, at least one terminal device, and a communication link between them; at least one remote access device (RAD) comprising memory, and communicatively coupled to said network; and a Network Access Control Server (NACS) comprising memory, controlling said network access, wherein said network access control is out of band and comprises: identity management of said connections; endpoint compliance of said connections; and usage policy enforcement of said connections; wherein said enforcement is out of band and is accomplished on said RAD, comprising communicating with said RAD to make real-time changes to its running configuration, whereby said enforcement is vendor-independent and said system is RAD-agnostic; said network access 
	US 2010/0192212 A1 (Raleigh et al.): In some embodiments, the user interface 1697 provides the user with information and accepts user choices or preferences on one or more of the following: user service information, user billing information, service activation, service plan selection or change, service usage or service activity counters, remaining service status, service usage projections, service usage overage possibility warnings, service cost status, service cost projections, service usage control policy options, privacy/CRM/GPS related options, and/or other service related information, settings, and/or options. For example, the user interface 1697 can collect service usage information from service monitor agent 1696 to update the local service usage counter (and/or, alternatively, the service usage information is obtained from the service controller 122) to update user interface service usage or service cost information for display to the user. As another example, service billing records obtained from central billing system 1619 can be used to synchronize local service usage counters and service monitor agent 1696 information to perform real-time updating of local service usage counters between billing system 1619 synchronizations. As another example, the user interface 1697 can display options and accept user preference feedback, such as similarly discussed above with respect to user privacy/CRM/GPS filtering, traffic monitoring and service controls. For example, the user interface 1697 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438